Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142378                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142378
                                                                    COA: 300556
                                                                    Saginaw CC: 08-031561-FH
  DENIS GAVIN GRANT,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 17, 2010
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Likine (Docket No. 141154), People v Parks (Docket No. 141181), and
  People v Harris (Docket No. 141513) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2011                       _________________________________________
           p0713                                                               Clerk